United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Metro, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0519
Issued: October 24, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On January 8, 2019 appellant, through counsel, filed a timely appeal from a July 12, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the July 12, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of total
disability commencing April 7, 2014 causally related to her accepted October 19, 2012
employment injury.
FACTUAL HISTORY
This case has previously been before the Board. 4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On October 24, 2012 appellant then a 45-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that she sustained a sharp pain in her left shoulder on October 19, 2012
when lifting a 52-pound sack of mail onto the scale while in the performance of duty. She returned
to light-duty work on October 24, 2012. On November 30, 2012 OWCP accepted appellant’s
claim for sprain of the left shoulder. On April 2, 2013 it expanded acceptance of her claim to
include shoulder tendinitis on the right.
On April 9, 2013 appellant accepted a modified assignment as a mail processing clerk with
no use of her right arm.
On November 13, 2013 appellant’s attending physician, Dr. Stephen Dawkins, a physician
Board-certified in physical medicine, indicated that appellant was unable to perform her regular
job and restricted her pushing, pulling, lifting, squatting, kneeling, and climbing.
The employing establishment offered appellant a limited-duty assignment on
November 25, 2013 as a mail processing clerk. Appellant’s duties included signing in express
mail for two hours, relieving clerks on the automated parcel bundle sorter (ASPBS) machine for
two hours, sorting mail, and scanning the foreign mail on the dock for two hours. The physical
requirements were pushing, pulling, lifting, squatting, and kneeling up to 20 pounds and walking
and standing for two hours a day. Appellant accepted this position on November 25, 2013.
On November 26, 2013 Dr. Dawkins opined that appellant could work with express mail,
but could not lift over 20 pounds or perform repetitive work with the use of her upper extremities.
He further noted that she could only work in an indoor heated area.
Dr. Dawkins examined appellant again on April 8, 2014 and opined that appellant could
continue modified work, lifting up to 20 pounds with no overhead work.
Commencing on May 15, 2014 appellant filed claims for compensation (Form CA-7)
requesting intermittent period of compensation for leave without pay (LWOP) and night
differential pay for the period beginning on April 7, 2014.
In support thereof, appellant submitted an April 7, 2014 report from Dr. Zouheir Shama, a
general surgeon. He noted appellant’s history of injury and that she stopped work on January 14,
2013 due to pain. Appellant reported that she was unable to perform all of her duties as she could
4

Docket No. 15-1069 (issued August 12, 2015).

2

not lift and load heavy sacks. Dr. Shama diagnosed bilateral shoulder sprain and tendinitis. He
opined that appellant had sustained a consequential right shoulder injury as a result of
overcompensating for the injury to her left shoulder. In a separate report of the same date,
Dr. Shama opined that appellant’s modified work had aggravated her condition and that
Dr. Dawkins request for sedentary work was not honored by the employing establishment. He
noted that appellant was required to lift and push mail. Dr. Shama took her off work until May 5,
2014 and listed her restrictions as no lifting more than 20 pounds, no carrying, no walking more
than 5 minutes at a time, sedentary duties that did not involve her shoulders, no lifting above the
shoulder and no fine manipulation for more than 30 minutes at a time.
In a May 23, 2014 development letter, OWCP informed appellant that additional medical
evidence was needed to support her claim for compensation for the period April 7 through
May 3, 2014.
OWCP subsequently received a May 27, 2014 report from Dr. Shama, who repeated his
findings that appellant was forced to work outside of her restrictions including excessive walking,
standing, rising from seated positions, lifting, and use of her hands, arms, and shoulders in the
duties assigned rather than having her perform the sedentary duties described in the modified
assignment. Dr. Shama noted pain and discomfort in her shoulder. He noted that appellant was
not allowed to return to work on May 5, 2014 within the restrictions that he provided. Dr. Shama
diagnosed bilateral shoulder sprain and shoulder tendinitis.
In a letter dated June 18, 2014, appellant requested that Dr. Shama become her treating
physician as Dr. Dawkins had not believed that he could provide further assistance and had referred
her to Dr. Shama. On July 7, 2014 Dr. Dawkins indicated that appellant could perform modified
work lifting up to 20 pounds with no overhead work.
By decision dated July 23, 2014, OWCP denied appellant’s claims for compensation for
the period commencing April 7, 2014 finding that she had not submitted evidence establishing that
she was required to work outside of her restrictions.
On August 6 and 13, 2014 appellant requested reconsideration of the July 23, 2014
decision. In a letter dated August 4, 2014, she alleged that she was in pain and did not feel that
her physicians were listening to her. Appellant informed Dr. Dawkins that the modified duties
assigned to her by the employing establishment violated his work restrictions and he was not
sympathetic. She argued that Dr. Shama was her treating physician and that the employing
establishment was unable to provide her with work within restrictions established by Dr. Shama.
In a report dated July 29, 2014, Dr. Shama noted that Dr. Dawkins referred appellant to
him for evaluation and treatment. He reported appellant’s history of injury and accepted shoulder
conditions.
Dr. Shama noted that Dr. Dawkins returned appellant to modified work in
November 2013, but that she asserted that she was required to work beyond her prescribed
limitations. He concluded that she should not lift more than 20 pounds and should not perform
repetitive work using her shoulder and arms. Dr. Shama further indicated that appellant had
limited range of motion resulting from repetitive use of her shoulders. He opined that she was
totally disabled from April 7 through May 15, 2014 at which point he found that she was refused
work within her restrictions.

3

In a development letter dated August 14, 2014, OWCP noted that it appeared that appellant
was claiming disability due to a material change or worsening of her accepted employment
injuries. It requested that she provide additional evidence if she believed that she had sustained a
recurrence of disability due to a spontaneous worsening of her injury-related condition.
On August 21, 2013 appellant responded that she was required to stand, bend, stoop, and
twist in performing express mail duties. She further alleged that the work area was located next
to the open dock exposing her to the cold in the winter. Appellant noted that she was assigned to
work ASPBS duties which involved reaching and processing up to 1,600 pieces of mail an hour.
She alleged that this was the most repetitive task at the employing establishment. Appellant also
indicated that she was required to sort and distribute parcels and packages of all sizes; pull sacks
of mail that weighed up to 70 pounds; scan foreign mail, which included items weighing more
than 20 pounds; and exposure to cold weather. She noted that she could perform limited-duty
work if appropriate limited-duty work was provided for her.
By decision dated September 15, 2014, OWCP authorized appellant’s request to change
physicians to Dr. Shama.
In a report dated October 9, 2014, Dr. Shama noted that appellant reported increased
shoulder pain while working. He noted that she continued to have residuals of her initial shoulder
injury and required further medical treatment.
On October 9, 2014 the employing establishment submitted a statement and denied
appellant’s allegations that she was provided work beyond her restrictions. The employing
establishment noted that she did not have to lift packages over 20 pounds in the express operation
as the regular-duty clerks pushed the mail to her with the tag face up for her to sign in the mail.
The employing establishment submitted a witness statement from a coworker dated October 8,
2014 asserting that he worked with appellant in the express operation and that she did not lift heavy
packages.
By decision dated October 27, 2014, OWCP denied modification of the July 23, 2014
decision, finding that appellant had not established that she was totally disabled beginning
April 7, 2014. It noted that Dr. Shama’s reports were based on an inaccurate factual background
as appellant’s assigned work was within her restrictions.
On November 19, 2014 appellant requested reconsideration of the October 27, 2014
decision. She provided additional medical evidence. In reports dated November 10 and 18, 2014,
Dr. Shama again noted that the work that appellant was required to perform exceeded her
restrictions and was causing additional injury. He noted that when working in the highway and
express units appellant was reaching into wire containers lifting large envelops, parcels, and other
mail which required her to perform repetitive work with her shoulders, arms, and hands, including
pulling the mail down from one belt to the next. Dr. Shama concluded that these duties aggravated
appellant’s accepted shoulder conditions. He noted that appellant was taken off work to allow her
injured shoulder to be rehabilitated and that she was unable to continue to perform the repetitive
duties of her modified position without causing further injury to her shoulder and negating the
effect of medical treatment. Dr. Shama opined that she was “temporarily totally disabled from
work beginning April 7, 2014 through the present” as she was held off from work during this time
to avoid causing further damage to her shoulders and to allow her to respond to physical
rehabilitation.
4

Appellant submitted a witness statement from C.W., a coworker, dated November 7, 2014
indicating that an express mail clerk must continually walk to check and sign in automobile parts.
C.W. noted that he had witnessed appellant bending over into wire cages and containers to sign
the mail into the systems. Appellant further explained that while a coworker would weigh heavy
mail for her, she still had to manipulate the mail piece in order to scan the label. C.W. noted that
the express mail operation was located directly across from the airline dock doors which were open
to the outside and the area was so cold that employees wore hats, coats, gloves, and scarves while
working and that the highway operation required appellant to sort mail into priority sacks which
could hold up to 70 pounds of mail. Once a sack was full, it must be pulled and replaced with an
empty sack.
The employing establishment responded on December 16, 2014 and again denied
appellant’s allegations of working outside of her restrictions. It submitted a witness statement
alleging that she never performed heavy lifting and simply signed in flats thrown in cars.
In a statement dated December 24, 2014, appellant alleged that, while she received help
with heavy packages, she was required to stand to sign in express mail. She also disagreed with
the most recent witness statement.
By decision dated January 5, 2015, OWCP denied modification of its prior decision.
Appellant subsequently appealed to the Board.
By decision dated August 12, 2015, the Board found that appellant had not met her burden
of proof to establish a recurrence of total disability, that she had not established that she was
required to work beyond her restrictions, and that as such, Dr. Shama’s reports were based on an
improper factual background, failed to provide detailed physical findings, and failed to provide
medical reasoning in support of his opinions that appellant was unable to perform light-duty work
without additional restrictions. The Board found that appellant had not met her burden of proof
to establish disability from work for the period beginning April 7, 2014.
On November 3, 2015 appellant requested reconsideration. She continued to contend that
her light-duty assignment required that she work outside of her restrictions.
By decision dated November 16, 2015, OWCP denied appellant’s
reconsideration of the merits of her claim under 5 U.S.C. § 8128(a).

request for

On December 28, 2015 appellant again requested reconsideration. She alleged that she
was sent home by the employing establishment on May 5, 2014 and not allowed to work based on
Dr. Shama’s restrictions. Appellant provided a February 19, 2015 statement from the postal union
asserting that she was denied reasonable accommodation shortly after May 5, 2014. In a
February 19, 2015 letter, received by OWCP on December 28, 2015, the employing establishment
asserted that there was no work available within appellant’s work restrictions on and after
July 17, 2014. On February 20, 2015 a coworker described appellant’s work activities including
bending over to scan labels, walking, and exposure to cold. She also noted that appellant was
required to perform repetitive reaching and twisting of her torso.
By decision dated February 3, 2016, OWCP denied modification of its prior decisions. It
found that the medical evidence did not establish that appellant’s ongoing work restrictions were
causally related to her accepted employment injuries.
5

In notes dated November 12 and 25, 2015, and January 6, 2016, Dr. Vikash C. Modi, a
Board-certified family practitioner, described appellant’s condition. He diagnosed hypertension,
synovitis and tenosynovitis of the ankle and foot, degenerative arthritis, adhesive tendinitis of the
shoulder, sacroiliac inflammation, depression, and fibromyalgia. Appellant also provided notes
from Erica Payne, a family nurse practitioner, from June 2016 through April 2017.
On February 7, 2017 appellant requested reconsideration of OWCP’s February 3, 2016
decision. She alleged that the employing establishment was providing inaccurate information by
indicating that limited-duty work was made available. Appellant asserted that on May 5, 2014 the
employing establishment sent her home as it found that there was no work available within the
restrictions prescribed by her physician. She contended that she did not stop work on January 14,
2014, but instead took leave. Appellant also alleged that Dr. Shama did not increase her work
restrictions. She contended that the previously submitted witness statements demonstrated that the
employing establishment provided her with a variety of assignments beyond those listed in the
August 2013 modified job offer. Appellant also asserted that the modified job offer was never
within her restrictions. She requested LWOP compensation from May 5, 2014 and continuing as
management found no suitable light-duty work available to her.
By decision dated May 8, 2017, OWCP denied modification of its prior decisions. It issued
this decision without the appropriate appeal rights. On June 12, 2017 OWCP provided appellant
with a copy of the appeal rights for the May 8, 2017 decision dated June 12, 2017.
In a note dated May 30, 2017, Dr. George Capo, an osteopath Board-certified in family
medicine, examined appellant’s bilateral shoulders. He diagnosed chronic shoulder pain and noted
that appellant had not worked in three years. On June 13, 2017 Dr. Capo examined appellant due
to low back pain related to a 2010 employment injury. He diagnosed low back pain and sciatica
on the right. In a July 12, 2017 note, Dr. Capo examined appellant due to foot pain and noted that
she had a history of surgery for bilateral plantar fasciitis in 2010. He recommended that appellant
avoid prolonged standing and walking.
On September 20, 2017 Dr. Daniel R. Orcutt, a Board-certified orthopedic surgeon,
examined appellant due to her bilateral shoulder conditions. He diagnosed bilateral shoulder pain
and osteoarthritis. Dr. Orcutt listed appellant’s work restrictions as no lifting over 5 pounds, no
pushing or pulling over 10 pounds, and no outstretched reaching or working above shoulder level.
On October 6, 2017 he injected appellant’s left shoulder. Dr. Orcutt repeated his work restrictions.
He examined appellant on November 3, 2017 and repeated his diagnoses of bilateral shoulder pain,
osteoarthritis, and rotator cuff syndrome. Dr. Orcutt continued to support work restrictions. On
December 1 and 22, 2017 as well as January 31 through April 2018 he repeated his diagnoses and
work restrictions due to appellant’s bilateral shoulder conditions. Dr. Orcutt noted that appellant
had developed the onset of lumbar radiculopathy, foot pain, and low back pain in September 2017.
On March 28, 2018 Dr. Orcutt provided additional work restrictions attributed to
appellant’s lumbar condition indicating that she could lift up to 20 pounds, push and pull up to 30
pounds, no excessive twisting, and no kneeling or crawling. He continued to provide treatment
notes regarding appellant’s various conditions on April 25 and 27, 2018. In an April 27, 2018
note, Dr. Orcutt noted appellant’s history of injury in October 2012 as lifting a 50-pound mailbag.
He diagnosed bilateral shoulder pain, bilateral osteoarthritis of the shoulders, bilateral rotator cuff
syndrome, and strain of the left trapezius muscle.
6

On June 1, 2018 Dr. Orcutt repeated his work restrictions due to appellant’s bilateral
shoulder condition.
On June 12, 2018 appellant requested reconsideration of the June 12, 2017 OWCP
decision. She provided documents addressing the National Reassessment Process (NRP) and
actions of the employing establishment in 2010. Appellant provided a September 3, 2010 letter
from the employing establishment regarding the NRP. She also submitted August 24, 2009 and
March 30, 2011 letters from the employing establishment informing her that no work was available
within her work restrictions. Appellant submitted a June 12, 2013 Merit Systems Protection Board
decision finding that the employing establishment was required to restore her to work.
In support of her June 12, 2018 request for reconsideration, appellant also provided a
June 1, 2018 note from Dr. Orcutt repeating his previous findings and conclusions. She provided
a June 29, 2018 note repeating his previous work restrictions due to her bilateral shoulder
conditions.
By decision dated July 12, 2018, OWCP denied modification of its previous decisions.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.5 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties, or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed the established physical
limitations.6
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements. 7 This burden
includes the necessity of furnishing evidence from a qualified physician who concludes, on the
basis of a complete and accurate factual and medical history, that the disabling condition is causally

5

20 C.F.R. § 10.5(x). S.W., Docket No. 18-1489 (issued June 25, 2019).

6

Id.

7

J.B., Docket No. 18-1752, 19-0792 (issued May 6, 2019).

7

related to the employment injury. The medical evidence must demonstrate that the claimed
recurrence was caused, precipitated, accelerated, or aggravated by the accepted injury. 8
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship. 9 Causal relationship is a medical issue, and
the medical evidence required to establish causal relationship is rationalized medical evidence. 10
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee. 11
ANALYSIS
The Board finds that the case is not in posture for decision.
Preliminarily, it is unnecessary for the Board to consider the evidence appellant submitted
prior to the issuance of OWCP’s January 5, 2015 decision because it has already considered that
evidence in its August 12, 2015 decision.12
The employing establishment offered appellant a light-duty position on November 25,
2013 as a modified mail processing clerk with the employing establishment. Appellant’s duties
included signing in express mail for two hours, relieving clerks on the ASPBS machine for two
hours, sorting mail, and scanning the foreign mail on the dock for two hours. The physical
requirements were pushing, pulling, lifting, squatting, and kneeling up to 20 pounds and walking
and standing for two hours a day. Appellant accepted the position on November 25, 2013. She
presented evidence that her attending physician Dr. Shama reported that she was unable to perform
all of her duties as she could not lift and load heavy sacks. Appellant asserted that on May 5, 2014
the employing establishment sent her home as it found that there was no work available within the
restrictions prescribed by Dr. Shama.
Appellant also submitted a February 19, 2015 letter, received by OWCP on December 28,
2015, in which the employing establishment explained that there was no work available within
appellant’s work restrictions on and after July 17, 2014.
The Board finds that factual evidence of record is insufficient to determine whether
appellant is claiming a recurrence of disability due to a withdrawal of her light-duty position or
because Dr. Shama increased her work restrictions and determined that her condition no longer
8

L.F., Docket No. 14-1817 (issued February 2, 2015); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (January 2013).
9

J.L., Docket No. 18-0698 (issued November 5, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
465 (2005).
10

L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

See K.K., Docket No. 17-1061 (issued July 25, 2018).

8

allowed her to perform the modified-duty position.13 As noted above, OWCP’s regulations allow
for a claimant to establish a recurrence of disability under either scenario. 14 Accordingly, the
evidence of record must contain accurate information regarding her claim in order for the Board
to determine whether she sustained a recurrence of disability beginning April 7, 2014 because of
a change or withdrawal of her limited-duty assignment or because of a change and worsening of
her accepted conditions. 15
On August 4, 2014 OWCP requested, in a development letter, that appellant provide
additional evidence if she believed that she had sustained a recurrence of disability due to a
spontaneous worsening of her injury-related condition. The Board does not find that the
employing establishment was instructed to provide information in its possession regarding whether
the modified-duty employment position in which she work commencing November 25, 2013 was
withdrawn or modified during the period in which appellant claims wage-loss compensation and
compensation for night differential pay. The record does contain a February 19, 2015 letter in
which the employing establishment confirmed that there was no work available within appellant ’s
restrictions commencing July 17, 2014. This letter does not, however, establish the duration of
the inability of the employing establish to provide light-duty work or the specific reason why the
work was unavailable.
It is well established that proceedings under FECA are not adversarial in nature and, while
the employee has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence. 16 Once OWCP undertook development of the
evidence by requesting additional information regarding the factual evidence of the claimed
recurrence of disability, it had a duty to secure appropriate information addressing the relevant
issues.17 Accurate information regarding appellant’s work status and whether her limited-duty
assignment had changed or was withdrawn for a specific period is essential to determine whether
she sustained a recurrence of disability beginning on April 7, 2014 and the duration of such a
recurrence. OWCP must, therefore, further develop the factual evidence necessary to evaluate the
claimed recurrence and then provide proper factual findings as to whether appellant’s limited-duty
assignment had changed or was withdrawn, resulting in a recurrence of disability. 18 This evidence
is of the character normally obtained by the employing establishment and is more readily
accessible to OWCP than to appellant. 19

13

See A.W., Docket No. 18-0589 (issued May 14, 2019).

14

Supra note 5.

15

See J.G., Docket No. 17-0910 (issued August 28, 2017); M.A., Docket No. 16-1602 (issued May 22, 2017).

16

A.W., supra note 13; Donald R. Gervais, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233,
1237 (1983).
17

T.O., Docket No. 18-0659 (issued August 8, 2019); Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56
ECAB 234 (2004).
18

See Y.R., Docket No. 10-1589 (issued May 19, 2011).

19

J.T., Docket No. 15-1133 (issued December 21, 2015); J.S., Docket No. 15-1006 (issued October 9, 2015).

9

Upon remand, OWCP should request that the employing establishment furnish
documentation regarding appellant’s work status for the applicable period and also clarify whether
appellant’s modified-duty assignment had changed to or withdrawn as appellant has alleged.20
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 12, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: October 24, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

20

D.M., Docket No. 18-0527 (issued July 29, 2019).

10

